Name: 76/545/EEC: Commission Decision of 1 June 1976 on the refusal to accept the scientific character of an apparatus known as 'Bucher TS-150 Injection Press' with the injection mould required for its operation
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  mechanical engineering
 Date Published: 1976-06-22

 Avis juridique important|31976D054576/545/EEC: Commission Decision of 1 June 1976 on the refusal to accept the scientific character of an apparatus known as 'Bucher TS-150 Injection Press' with the injection mould required for its operation Official Journal L 160 , 22/06/1976 P. 0010 - 0010 Greek special edition: Chapter 02 Volume 2 P. 0149 COMMISSION DECISION of 1 June 1976 on the refusal to accept the scientific character of an apparatus known as "BUCHER TS-150 Injection Press" with the injection mould required for its operation (76/545/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Article 5 thereof, Whereas, by letter dated 16 January 1976, the Belgian Government requested the Commission to determine whether or not the apparatus known as "BUCHER TS-150 Injection Press" with the injection mould required for its operation should be considered to be a scientific apparatus; Whereas, in accordance with Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all of the Member States met on 5 May 1976 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination shows that the apparatus concerned consists of an injection press of common usage, clearly capable of use for all commercial purposes requiring injection moulding ; whereas it has no particular intrinsic device to allow of its specific use for scientific purposes ; whereas the form of the mould adapted to this apparatus is not sufficient to give it the character of scientific apparatus; Whereas it does not therefore possess the character of a scientific apparatus; HAS ADOPTED THIS DECISION: Article 1 The undermentioned apparatus is not hereby considered to be a scientific apparatus : "BUCHER TS-150 Injection Press" with the injection mould required for its operation. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 June 1976. For the Commission Finn GUNDELACH Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 316, 6.12.1975, p. 17.